Title: To George Washington from Philip John Schuyler, 20 June 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie June 20th 1781
                        
                        I have this moment the Honor of Your Excellencys favor of yesterdays date by Colo: Pickering.
                        Altho my credit has already been Considerably extended for the public, Yet persuaded that no serious
                            operation can be prosecuted against New York without the batteaux stated as necessary, I shall chearfully attempt to have
                            one hundred constructed at Albany, and am in hopes that I shall be able to procure carpenters and the necessary materials
                            (Oakam and nails excepted) on a Credit to the middle or latter end of October next, but it will be impossible for me to
                            fullfil my engagements unless Congress or the Financier General can at or before that Period enable me to do it, but as
                            the building of these craft cannot without materially contravening your Excellency’s views be postponed until advice can
                            be received on the subject from Philadelphia, I shall immediately dispatch a person to albany with the necessary
                            directions to prosecute the business with celerity and follow myself in a few days, and Intreat Your Excellency to request
                            Congress to take the necessary steps to reimburse me by the time stated.
                        The batteaux proposed to be built may on emergency carry forty five men, but thirty five is What they are
                            calculated for, the expence of building them was formerly estimated at 35 to 40 dollars and if I can personally
                            superintend the business which I propose I believe they will not exceed that altho wages are higher than they were then.
                        Happy If I shall have it in my power in any way to promote the public service I have to entreat Your
                            Excellency to lay Your commands on me without the least hesitation. I am Dear Sir with Great respect and Very Sincerely
                            Your Excellency’s Most Obedient Humb. Servt
                        
                            Ph: Schuyler

                        
                    